By the Court. Woodruff, J.
This case appears to me too plain to render discussion necessary. The proof showed that six tables, belonging to the defendant, were clandestinely taken away from his office by persons who are not shown to have had any authority whatever to remove or sell them, and taken to the plaintiff’s store and there sold to him.
By such a purchase he acquired no title as against the defendant, the real owner.
The defendant had, therefore, a perfect right to take the tables; and, if it be assumed that in rendering assistance to an officer of the law executing a search warrant, he made himself personally liable, if the title was not in himself, which is not very clear upon the case appearing on the tidal below, still he was not liable for the plain reason that he only took his own property.
There is no conflict of testimony, and the verdict seems to me wholly against the evidence and the law applicable to the subject. It must, I think, have been founded in some- gross misapprehension.
The judgment should be reversed with costs.
Judgment reversed, with costs.